

114 S3112 ES: Department of Veterans Affairs Bonus Transparency Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 3112IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to submit an
			 annual report regarding performance awards and bonuses awarded to certain
 high-level employees of the Department of Veterans Affairs.1.Short titleThis Act may be cited as the Department of Veterans Affairs Bonus Transparency Act of 2016.2.Annual report on performance awards and bonuses awarded to certain high-level employees of the
			 Department of Veterans
 Affairs(a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:714.Annual report on performance awards and bonuses awarded to certain high-level employees(a)In generalNot later than 30 days after the end of each fiscal year, the Secretary shall submit to the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate and the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives a report that contains, for the most recent fiscal year ending before the submittal of the report, a description of the performance awards and bonuses awarded to Regional Office Directors of the Department, Directors of Medical Centers of the Department, and Directors of Veterans Integrated Service Networks.(b)ElementsEach report submitted under subsection (a) shall include the following with respect to each performance award or bonus awarded to an individual described in such subsection:(1)The amount of each award or bonus.(2)The job title of the individual awarded the award or bonus.(3)The location where the individual awarded the award or bonus works..(b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 713 the following new item:714. Annual report on performance awards and bonuses awarded to certain high-level employees..Passed the Senate December 10 (legislative day, December 9), 2016.Secretary